PER CURIAM.
Appellant, Jermaine Wiley, appeals the summary denial of his motion for additional jail credit filed pursuant to Florida Rule of Criminal Procedure 3.801. Because the records attached to the trial court’s order do not conclusively refute Wiley’s claim, we remand for the trial court to either attach additional records refuting the claim or hold an evidentiary hearing. See Sherman v. State, 185 So.3d 1295, 1296 (Fla. 5th DCA 2016) (holding that remand required where it was unclear from records attached whether defendant had completed sentence in one case but had been held in custody thereafter pending transport to different county, for disposition of second case.).
REVERSED and REMANDED.
TORPY, EVANDER and LAMBERT, JJ., concur.